Exhibit 10.1

 



HIGHSCORE CAPITAL LLC

6 Stone Street

New York, New York 10004

 

August 15, 2019

 

by email: jcosman@attisind.com

Attis Ethanol Fulton, LLC

12540 Broadwell Road

Suite 2104

Milton, Georgia 30004

Attn.: Jeffrey S. Cosman, Manager

 

RE: Forbearance and Modification

 

Gentlemen:

 

Reference is made to the Loan and Security Agreement dated as of May 31, 2019
among Attis Ethanol Fulton, LLC, Attis Biofuels, LLC, Attis Industries, Inc.,
Jeffrey S. Cosman and Highscore Capital LLC (the “Agreement”). Capitalized
terms, not otherwise defined herein, are used herein as defined in the
Agreement.

 

Events of Default may have occurred and/or may be continuing in connection with
Borrower’s obligation to make certain required payments to Lender. As a result
of an Event of Default occurring, Lender would have the unconditional presently
exercisable right to pursue any and all remedies available under the Agreement
and applicable Law. Among other things, the Agreement provides for an increase
of $1,500,000.00 in the principal amount of the Loan required to be paid by
Borrower (the “Principal Adjustment”). However, as a one-time accommodation for
the benefit of Borrower, Lender has agreed to modify the previously applicable
Loan payment schedule and, subject to certain conditions, to forbear from
exercising its rights and remedies with respect to the specified Events of
Default until August 31, 2019, all as more fully set forth (the “Modification”).

 

In connection with the Modification, at any time following the date on which the
Parent has filed with the Securities Exchange Commission its Quarterly Report on
Form 10-Q for the period ended June 30, 2019, Lender may elect, in its sole and
absolute discretion, to require payment of the Principal Adjustment in cash (as
originally provided in the Agreement) or to accept, in lieu of cash payment, a
number of shares of Parent’s common stock (the “Adjustment Shares”) equal to the
quotient obtained by dividing $1,500,000.00 by $1.75.; provided that if Borrower
intends to pay the Loan in full prior to the Maturity Date and Lender would be
permitted to elect to receive the Adjustment Shares as set forth above, Borrower
shall give written notice to Lender of the proposed date of prepayment at least
ten (10) Business Days prior thereto, and Lender shall give written notice to
Borrower of its election to receive cash or Adjustment Shares at least five (5)
Business Days prior to such date of prepayment; provided further that, if
Borrower fails so to prepay the Loan on such date, Lender’s election shall be
rescinded and Lender may again elect to receive cash payment of the Purchase
Adjustment or the Adjustment Shares prior to the subsequent payment in full of
the Loan.

 



1 

 





If Lender so elects to accept the Adjustment Shares, Parent shall issue the
Adjustment Shares to Lender (registered in Lender’s name or in the name of
Lender’s nominee, as set forth in Lender’s notice) within two (2) Business Days
of the receipt of Lender’s notice, and such shares, when issued, shall be duly
authorized and validly issued, fully paid and non-assessible, and free and clear
of any Lien or adverse claim or right of any third party (other than on account
of a Contractual Obligation of Lender).

 

In addition, in consideration of Lender’s agreement to the Modification,
Borrower shall pay to Lender weekly an extension fee in the amount of $25,000.00
per week until such date as all amounts payable under the Agreement, subject to
the Modification, due prior to or on such date are fully paid.

 

Borrower and each other Loan Party, jointly and severally, represent and warrant
that each Loan Party has had the opportunity to review this letter agreement
with counsel of its own choice and to confer with such counsel with respect to
the Modification, and that the Modification, including the issuance of the
Adjustment Shares, if applicable, does not, and the performance by the Loan
Parties of their respective obligations with respect thereto, will not, violate
any Law or any provision of any Loan Party’s Organizational Documents, and do
not and will not conflict with or result in any breach of any condition or
provision of, or constitute a default under, or create or give rise to any
adverse right of termination or cancellation by, or excuse the performance of,
any other Person under, any Contractual Obligation to which any Loan Party is a
party or to which its assets are subject, or result in the creation or
imposition of any Lien upon any of the assets of any Loan Party or have a
Material Adverse Effect.

 

Lender is not hereby waiving any Event of Default or right or remedy Lender may
have under the Agreement (and the related emails) or applicable Law and, except
as set forth herein, is not amending or modifying the Agreement (or the related
emails).

 



Borrower and each of the other Loan Parties shall execute and deliver such
additional agreements, instruments and other documents, and take such other
actions, as Lender may request to effect the issuance of the Adjustment Shares,
if applicable, and the other transactions related to the Modification.

 



2 

 



Kindly confirm your acceptance of, and agreement with, the foregoing by
executing this letter agreement where indicated below and returning it to the
undersigned.

 





  Very truly yours,       HIGHSCORE CAPITAL LLC       By:  /s/ Moshe Mintz    
Moshe Mintz, Managing Member      



 

ACCEPTED AND AGREED:       ATTIS ETHANOL FULTON, LLC       By: /s/ Jeffrey S.
Cosman     Jeffrey S. Cosman, Manager  





 



ACKNOWLEDGMENT OF GUARANTORS:       ATTIS INDUSTRIES, INC.     By: /s/ Jeffrey
S. Cosman    

Jeffrey S. Cosman, CEO

 



 

ATTIS BIOFUELS, LLC       By: /s/ Jeffrey S. Cosman     Jeffrey S. Cosman,
Manager  

 



          /s/ Jeffrey S. Cosman             Jeffrey S. Cosman       cc (by
email): Attis Industries, Inc.     jcosman@attisind.com           Attis
Biofuels, LLC     jcosman@attisind.com           Jeffrey S. Cosman    
jcosman@attisind.com           rick@rdregerlaw.com     Richard J. Dreger,
Attorney at Law, P.C.     2101 Macy Drive     Roswell, Georgia 30076     Attn.:
Richard J. Dreger, Esq.           mbensinger@mcgrailbensinger.com     McGrail &
Bensinger LLP     888-C 8th Avenue #107     New York, New York 10019    
Menachem M. Bensinger, Esq.  



 



















3 

